Case: 12-10707         Date Filed: 10/03/2012   Page: 1 of 6

                                                                    [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10707
                                        Non-Argument Calendar
                                      ________________________

                            D.C. Docket No. 2:11-cr-00068-JES-DNF-3



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                            Plaintiff - Appellee,

                                                 versus

JAMES MIRANDA,
a.k.a. Fat Boy,
a.k.a. Shawn,

llllllllllllllllllllllllllllllllllllllll                            Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (October 3, 2012)

Before HULL, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 12-10707     Date Filed: 10/03/2012   Page: 2 of 6

      James Miranda appeals his 120-month sentence imposed after pleading

guilty to conspiracy to possess with intent to distribute oxycodone, distribution of

oxycodone, and distribution of cocaine. He argues that the district court erred in

denying his request for a mitigating-role adjustment under the Sentencing

Guidelines. After careful review, we affirm.

                                          I.

      Miranda pleaded guilty to conspiracy to possess with intent to distribute

oxycodone in violation of 21 U.S.C. § 846, multiple counts of distribution of

oxycodone in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and multiple counts

of distribution of cocaine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C). At

sentencing, the district court adopted the factual findings in the presentence

investigation report (“PSI”), and held Miranda accountable for 7,109 pills of

oxycodone, the total number of pills distributed by the whole conspiracy during

the period he was a member of it. Miranda sold oxycodone as part of a conspiracy

to unlawfully acquire prescription drugs (primarily oxycodone) and distribute

them. According to the PSI, when law enforcement officers visited the drug house

under surveillance in order to purchase drugs, Miranda would usually be the

person selling the drugs. The PSI also indicated that Miranda played a larger role

in the conspiracy than merely selling drugs: he seemingly protected the drug

                                          2
              Case: 12-10707     Date Filed: 10/03/2012   Page: 3 of 6

house with a loaded shotgun pointed at the entrance; he screened prospective

buyers to ensure they were not law enforcement officers by questioning buyers

and, sometimes, forcing them to use the drugs before buying them; and he

arranged for future transactions by giving buyers his cell phone number.

      Based on the number of pills involved, the total offense level was 31.

Although Miranda requested a reduction for his minor role in the offenses, the

court did not apply a mitigating-role adjustment. The offense level, combined

with a criminal history category of III, resulted in a guideline range of 135-168

months. The district court departed downward from this range and sentenced

Miranda to 120 months’ imprisonment. This is Miranda’s appeal.

                                         II.

      We review a district court’s determination of a defendant’s role in the

offense, a finding of fact, only for clear error. United States v. Rodriguez De

Varon, 175 F.3d 930, 937 (11th Cir. 1999) (en banc). At sentencing, the

defendant has the burden of proving a mitigating role in the offense by a

preponderance of the evidence. Id. at 939. “[A] district court is not required to

make any specific findings other than the ultimate determination of the

defendant’s role in the offense.” Id. at 940. We should affirm “[s]o long as the

basis of the [district] court’s decision is supported by the record and does not

                                          3
              Case: 12-10707     Date Filed: 10/03/2012   Page: 4 of 6

involve a misapplication of a rule of law.” Id. at 945.

                                         III.

      A district court may grant a 4-level reduction in the offense level to a

“minimal participant” in the crime, a 2-level reduction to a “minor participant,”

and a 3-level reduction to cases falling in between. U.S.S.G. § 3B1.2. A “minimal

participant” is a defendant who is “plainly among the least culpable of those

involved in the conduct of a group,” and a “minor participant” is one who is “less

culpable than most other participants, but whose role could not be described as

minimal.” U.S.S.G. § 3B1.2, comment. (nn. 4-5).

      In making the mitigating-role determination, the district court must first

measure the defendant’s role against the relevant conduct for which he has been

held accountable. De Varon, 175 F.3d at 940. “Only if the defendant can

establish that [he] played a relatively minor role in the conduct for which [he] has

already been held accountable—not a minor role in any larger criminal

conspiracy—should the district court grant a downward adjustment . . . .” Id. at

944. Second, to the extent the record permits, the court may measure the

defendant’s culpability in comparison to that of other participants in the relevant

conduct. Id. The district court may grant a reduction only if the defendant was

less culpable than most other participants. Id.

                                          4
              Case: 12-10707      Date Filed: 10/03/2012   Page: 5 of 6

      Miranda argues that the district court clearly erred in denying a mitigating-

role adjustment because he was not personally responsible for the quantity of

drugs for which he was held accountable. We disagree. Although he was held

accountable for more drugs than he personally sold, the record supports a

conclusion that Miranda was neither a minor participant nor a minimal one. As

discussed above, he played a larger role in the conspiracy than selling drugs, and

the record does not indicate that he sold an insignificant portion of the drugs for

which he was held accountable.

      Additionally, the record reflects that Miranda was not, as he suggests, the

“bottom person in the hierarchy.” Although he did not organize the conspiracy or

acquire the drugs for it, he served an integral role by routinely selling drugs out of

a house over a period of approximately four months. See United States v.

Matthews, 168 F.3d 1234, 1249 (11th Cir. 1999) (“The district court, considering a

drug distribution conspiracy, is justified in denying a downward departure . . . to

any defendant who regularly sells . . . drugs . . . .”). The record supports a

conclusion that Miranda was no less culpable than some other members of the

conspiracy, such as those who acquired the oxycodone.

      Because we conclude that the district court did not clearly err in denying

Miranda’s request for a mitigating-role adjustment, we affirm.

                                           5
     Case: 12-10707   Date Filed: 10/03/2012   Page: 6 of 6

AFFIRMED.




                              6